Order unanimously reversed on the law without costs, motion denied and cross motions granted. Memorandum: The State of New York hired third-party defendant, Weather-guard Roofing Company (Weatherguard), to replace the roof of the Dulles State Office Building in Watertown. Arthur F. Mitchell (plaintiff), a Weatherguard employee, was injured when he fell from a pile of debris onto the roof surface, a distance of 3 to 4 feet. The debris was stacked next to a cable machine, and plaintiff had stepped onto the debris in order to reach the pull cord on the machine’s motor. Supreme Court erred in granting partial summary judgment in favor of *1110plaintiffs on the Labor Law § 240 (1) cause of action and in denying the cross motions of defendant and Weatherguard for summary judgment dismissing that cause of action. The injury did not result from the "special hazards” related to the effects of gravity where protective devices are required because of "a difference between the elevation level of the required work and a lower level” (Rocovich v Consolidated Edison Co., 78 NY2d 509, 514; see also, DePuy v Sibley, Lindsay & Curr Co., 225 AD2d 1069; Colopy v William C. McCombs, Inc., 203 AD2d 920).
Because Labor Law § 240 (1) does not apply to plaintiff’s injury, it is unnecessary to reach the issue whether defendant is an owner within the meaning of that section. (Appeals from Order of Supreme Court, Jefferson County, Gilbert, J.—Labor Law.) Present—Pine, J. P., Wesley, Balio, Davis and Boehm, JJ.